Case 2:17-cr-20489-TGB-EAS ECF No. 236 filed 06/19/19 PagelD.1722 Page1of17

UNITED STATES DISTRICT COURT | 7
EASTERN DISTRICT OF MICHIGAN ha
SOUTHERN DIVISION

§ if

   
 

UNITED STATES OF AMERICA,
Plaintiff, Criminal Case No. 17-20489

Honorable Terrence G. Berg

Violations: 21 U.S.C. § 846

D-2. ADOLFO VERDUGO-LOPEZ, 21 U.S.C. § 841(a)(1)
D-4 JAMES MCGLORY, 18 U.S.C. § 1956(h)
a/k/a “Bug,”

D-5 JOYCE HAYNES,

D-6 MANJARO JOHNSON,
a/k/a “Baby Gen,”

D-8 DEONTE ARTIS,
a/k/a “Rich Rico,”

D-9 SHAWN OLIVER,
a/k/a “Bmore,”

D-10 MAURICE MONTAIN MCCOY, JR.
a/k/a “C,” a/k/a “Loc,” a/k/a “C-Loc,”
a/k/a “Big Homie,”

D-11 TYLER ANDREW JACKSON, eV nck
a/k/a “Patrick Fitzgerald Beasley, Jr.,” “es ort
a/k/a “Pootie,” ove® 48 8
D-12 TEEAUNA WHITE, Wr? oor
D-13 OCEAN FRANCIS, | SANS Gs
D-14 JASMYN ROMO, ys Coane
D-15 ANDRIA FOSTER, Ehs

D-16 LARZETTA GRACE JOHNSON,
a/k/a “Grace,”
D-17 NIKOE BOWLES.

Defendants.

 
Case 2:17-cr-20489-TGB-EAS ECF No. 236 filed 06/19/19 PagelD.1723 Page 2 of 17

SEVENTH SUPERSEDING INDICTMENT
THE GRAND JURY CHARGES:

COUNT ONE: (Conspiracy to Distribute Controlled Substances
—21 US.C. § 846)

D-2. ADOLFO VERDUGO-LOPEZ

D-4 JAMES MCGLORY
a/k/a “Bug”

D-5 JOYCE HAYNES

D-6 MANJARO JOHNSON
a/k/a “Baby Gen”

D-8 DEONTE ARTIS
a/k/a “Rich Rico”

D-9 SHAWN OLIVER
a/k/a “Bmore”

D-10 MAURICE MONTAIN MCCOY, JR.
a/k/a “C,” a/k/a “Loc,” a/k/a “C-Loc,”
a/k/a “Big Homie”

D-11 TYLER ANDREW JACKSON
a/k/a “Patrick Fitzgerald Beasley, Jr.,”
a/k/a “Pootie”

D-13 OCEAN FRANCIS

D-14 JASMYN ROMO

D-15 ANDRIA FOSTER

D-16 LARZETTA GRACE JOHNSON
a/k/a “Grace”.

From in or about 2014, and continuing through the date of this indictment,
within the Eastern District of Michigan, Southern Division, and elsewhere,
defendants, ANDRE LEE SCOTT, ADOLFO VERDUGO LOPEZ, MANUAL
ARNULFO BARAJAS, JAMES MCGLORY, a/k/a “Bug,” JOYCE HAYNES,
MANJARO JOHNSON, a/k/a “Baby Gen,” ANTHONY DWAYNE OLIVER, a/k/a

“AD,” a/k/a “Dizzle,” DEONTE ARTIS, a/k/a “Rich Rico,” SHAWN OLIVER,

2
Case 2:17-cr-20489-TGB-EAS ECF No. 236 filed 06/19/19 PagelD.1724 Page 3of17

a/k/a “BMore,” MAURICE MONTAIN MCCOY, JR., a/k/a “C,” a/k/a “Loc,” a/k/a
“C-Loc,” a/k/a “Big Homie,” TYLER ANDREW JACKSON, a/k/a “Patrick
Fitzgerald Beasley, Jr.,” a/k/a “Pootie,” OCEAN FRANCIS, JASMYN ROMO,
ANDRIA FOSTER, and LARZETTA GRACE JOHNSON, a/k/a “Grace,”
knowingly and intentionally conspired and agreed with each other and with others,
both known and unknown to the Grand Jury, to possess with intent to distribute and

to distribute controlled substances.

QUANTITY OF CONTROLLED SUBSTANCES INVOLVED IN THE
CONSPIRACY

1. With respect to defendant JAMES MCGLORY, a/k/a “Bug,”
MANJARO JOHNSON, a/k/a “Baby Gen,” SHAWN OLIVER, a/k/a “Bmore,”
TYLER ANDREW JACKSON, a/k/a “Patrick Fitzgerald Beasley, Jr.,” a/k/a
“Pootie,” MAURICE MONTAIN MCCOY, JR., a/k/a “C,” a/k/a “Loc,” a/k/a “C-
Loc,” a/k/a “Big Homie,” the controlled substances involved in the conspiracy
attributable to them as a result of their own conduct, and the conduct of other
conspirators reasonably foreseeable to them, are:

A. One kilogram or more of a mixture and substance containing a
detectable amount of heroin, a Schedule I Controlled Substance;

B. Five kilograms or more of a mixture and substance containing a
detectable amount of cocaine, a Schedule II Controlled Substance;

C. 400 grams or more of a mixture and substance containing a detectable

3
Case 2:17-cr-20489-TGB-EAS ECF No. 236 filed 06/19/19 PagelD.1725 Page 4of17

amount of N-phyenyl-N-[1-(2-phenylethy])-4-piperidinyl] propanamide, commonly
known as fentanyl, a Schedule II Controlled Substance;

D. A mixture and substance containing a detectable amount of tramadol,
a Schedule IV Controlled Substance;

2. With respect to defendant JOYCE HAYNES, the controlled substances
involved in the conspiracy attributable to her as a result of her own conduct, and the
conduct of other conspirators reasonably foreseeable to her, are:

A. One kilogram or more of a mixture and substance containing a
detectable amount of heroin, a Schedule I Controlled Substance;

B. 500 grams or more of a mixture and substance containing a detectable
amount of cocaine, a Schedule II Controlled Substance;

C. 400 grams or more of a mixture and substance containing a detectable
amount of N-phyenyl-N-[1-(2-phenylethyl)-4-piperidinyl] propanamide, commonly
known as fentanyl, a Schedule II Controlled Substance; and

D. A mixture and substance containing a detectable amount of tramadol,
a Schedule IV Controlled Substance;

3. With respect to defendant ADOLFO VERDUGO LOPEZ, the
controlled substances involved in the conspiracy attributable to him as a result of his
own conduct, and the conduct of other conspirators reasonably foreseeable to him,
are:

A. One kilogram or more of a mixture and substance containing a
4
Case 2:17-cr-20489-TGB-EAS ECF No. 236 filed 06/19/19 PagelD.1726 Page 5of17

detectable amount of heroin, a Schedule I Controlled Substance;

B. 400 grams or more of a mixture and substance containing a detectable
amount of N-phyenyl-N-[1-(2-phenylethyl)-4-piperidinyl] propanamide, commonly
known as fentanyl, a Schedule If Controlled Substance;

4. With respect to defendant DEONTE ARTIS, a/k/a “Rich Rico,” the
controlled substances involved in the conspiracy attributable to him as a result of his
own conduct, and the conduct of other conspirators reasonably foreseeable to him,
are:

A. One kilogram or more of a mixture and substance containing a
detectable amount of heroin, a Schedule I Controlled Substance; and

B. Five kilograms or more of a mixture and substance containing a
detectable amount of cocaine, a Schedule II Controlled Substance;

5. With respect to defendants OCEAN FRANCIS and JASMYN ROMO,
the controlled substances involved in the conspiracy attributable to them as a result
of their own conduct, and the conduct of other conspirators reasonably foreseeable
to them, are:

A. One kilogram or more of a mixture and substance containing a
detectable amount of heroin, a Schedule I Controlled Substance.

6. With respect to defendants ANDRIA FOSTER and LARZETTA
GRACE JOHNSON, a/k/a “Grace,” the controlled substances involved in the

conspiracy attributable to them as a result of their own conduct, and the conduct of
5
Case 2:17-cr-20489-TGB-EAS ECF No. 236 filed 06/19/19 PagelD.1727 Page 6of17

other conspirators reasonably foreseeable to them, are:

A. A mixture and substance containing a detectable amount of heroin, a
Schedule I Controlled Substance; and

B. A mixture and substance containing a detectable amount of cocaine, a
Schedule II Controlled Substance.

All in violation of Title 21 United States Code, Section 841 (b)(1)(A).

MANNER AND MEANS

The manner and means used to accomplish the objectives of the conspiracy
included, among others, the following:

l. It was part of the conspiracy that conspirators possessed with the
intent to distribute and distributed controlled substances in the Eastern District of
Michigan and elsewhere. The controlled substances intended for further
distribution as a part of the conspiracy included the following:

A. Approximately 600 grams of heroin seized by the police on March 24,
2017, in Novi, Michigan.

B. Approximately 10 kilograms of fentanyl, more than 20 kilograms of a
mixture of fentanyl and heroin, and approximately 700 grams of tramadol, seized
by the police on July 10, 2017, from 42284 Joyce Lane, a condominium in Novi,
Michigan where ANDRE LEE SCOTT, ADOLFO VERDUGO LOPEZ, and
MANUAL ARNULFO BARAJAS were arrested.

C. Approximately 991 grams of cocaine seized by the police on July 10,
6
Case 2:17-cr-20489-TGB-EAS ECF No. 236 filed 06/19/19 PagelD.1728 Page 7 of 17

2017, from a vehicle rented by ANDRE LEE SCOTT that was parked in front of
42284 Joyce Lane, a condominium in Novi, Michigan.

D. Approximately, three kilograms of cocaine seized by the police on
August 27, 2017, from JOYCE HAYNES at a Greyhound bus station in
Indianapolis, Indiana.

E. Approximately three kilograms of fentany], 14 kilograms of cocaine,
and 90 grams of heroin, seized by the police on April 13, 2018, from 6603 English
Oak Road, Apartment J in Baltimore, Maryland where SHAWN OLIVER, a/k/a
“BMore,” was arrested. On the same day, before the seizure, police also arrested
JAMES MCGLORY, a/k/a “Bug,” and MANJARO JOHNSON, a/k/a “Baby Gen,”
with fellow co-conspirator David Griffin.

F, Approximately four kilograms of heroin seized by the police on
March 10, 2019, during a traffic stop of TYLER ANDREW JACKSON, a/k/a
“Patrick Fitzgerald Beasley, Jr.,” a/k/a “Pootie,” OCEAN FRANCIS, and
JASMYN ROMO, in Illinois.

2. It was further part of the conspiracy that different nominees rented the
condonimium at 42284 Joyce Lane in Novi, Michigan and apartment J at 6603
English Oak Road in Baltimore, Maryland. The locations were used by
conspirators to facilitate their unlawful drug trafficking activity. The rental of
condominium at 42284 Joyce Lane in Novi, Michigan was facilitated by

LARZETTA GRACE JOHNSON, a/k/a “Grace.”
7
Case 2:17-cr-20489-TGB-EAS ECF No. 236 filed 06/19/19 PagelD.1729 Page 8of17

3. It was further part of the conspiracy that couriers traveled via
Greyhound bus across the country from California and Las Vegas, Nevada, to
distribute controlled substances for the conspiracy in various locations including,
but not limited to, Jackson, Michigan; Novi, Michigan; Baltimore, Maryland; and
Alabama. JOYCE HAYNES, OCEAN FRANCIS, and JASMYN ROMO were
couriers who transported controlled substances for the conspiracy.

4, It was further part of the conspiracy that the purchase, sale, and
distribution of large quantities of controlled substances generated significant
amounts of cash, which needed to be counted, stored, hidden, and used in order to
continue the conspiracy. Cash possessed in furtherance of the conspiracy included
the following:

A. Five hundred fifteen thousand seven hundred and ten dollars
($515,710) United States Currency seized by the police on July 10, 2017, from
42284 Joyce Lane, a condominium in Novi, Michigan.

B. Thirty four thousand five hundred and fifteen dollars ($34,515) United
States Currency seized by the police on January 8, 2018, from MANJARO
JOHNSON a/k/a “Baby Gen,” at the Los Angeles International Airport.

C. One hundred thirty eight thousand seven hundred and forty nine
dollars ($138,749) United States Currency seized by the police on April 13, 2018,
from 6603 English Oak Road, Apartment I in Baltimore, Maryland.

All in violation of Title 21, United States Code, Section 846.
8
Case 2:17-cr-20489-TGB-EAS ECF No. 236 filed 06/19/19 PagelD.1730 Page 9of17

PRIOR CONVICTIONS

1. Before MAURICE MONTAIN MCCOY, JR., a/k/a “C,” a/k/a “Loc,”
a/k/a “C-Loc,” a/k/a “Big Homie,” committed the offense charged in Count One of
this Seventh Superseding Indictment, he had a final conviction for a prior serious
drug felony conviction, to wit: Conspiracy to Possess with Intent to Distribute
Cocaine Base and Cocaine, in violation of 21 U.S.C. §§ 846, 841(b)(1)(A), for
which he served a term of imprisonment of more than 12 months, and for which he
was released from any term of imprisonment within 15 years of the
commencement of the instant offense.

2. Before TYLER ANDREW JACKSON, a/k/a “Patrick Fitzgerald
Beasley, Jr.,” a/k/a “Pootie,” committed the offense charged in Count One of this
Seventh Superseding Indictment, he had a final conviction for a prior serious drug
felony conviction, to wit: Conspiracy to Possess with Intent to Distribute Cocaine
Base and Cocaine, and Possession with Intent to Distribute Cocaine Base and
Cocaine in violation of 21 U.S.C. §§ 846, 841(b)(1)(A), for which he served a term
of imprisonment of more than 12 months, and for which he was released from any
term of imprisonment within 15 years of the commencement of the instant offense.

3. Before LARZETTA GRACE JOHNSON, a/k/a “Grace,” committed
the offense charged in Count One of this Seventh Superseding Indictment, she had
a final conviction for a prior serious drug felony conviction, to wit: Conspiracy to

Possess with Intent to Distribute Cocaine, in violation of 21 U.S.C. §§ 846,
9
Case 2:17-cr-20489-TGB-EAS ECF No. 236 filed 06/19/19 PagelD.1731 Page 10 of 17

841(a)(1) an d (6)(1)(A)(ii), for which she served a term of imprisonment of more
than 12 months, and for which she was released from any term of imprisonment
within 15 years of the commencement of the instant offense.

As a result of their convictions, MAURICE MONTAIN MCCOY, JR., a/k/a
“C,” a/k/a “Loc,” a/k/a “C-Loc,” a/k/a “Big Homie,” TYLER ANDREW
JACKSON, a/k/a “Patrick Fitzgerald Beasley, Jr.,” a/k/a “Pootie,” and
LARZETTA GRACE JOHNSON, a/k/a “Grace,” are subject to increased
punishment under Title 21, United States Code, Sections 841, 846 and 851.

COUNT TWO: (Possession with Intent to Distribute Controlled
Substances — 21 U.S.C. § 841; Aiding and Abetting 18 U.S.C. § 2)

D-2. ADOLFO VERDUGO-LOPEZ
D-4 JAMES MCGLORY

a/k/a “Bug”
D-5 JOYCE HAYNES

That on or about July 10, 2017, within the Eastern District of Michigan,
Southern Division, defendants ANDRE LEE SCOTT, ADOLFO VERDUGO
LOPEZ, MANUAL ARNULFO BARAJAS, JAMES MCGLORY, a/k/a “Bug,” and
JOYCE HAYNES, knowingly and intentionally possessed with intent to distribute,
and aided and abetted each other in possessing with intent to distribute the following
controlled substances:

A. One kilogram or more of a mixture and substance containing a

detectable amount of heroin, a Schedule I Controlled Substance;

B. 400 grams or more of a mixture and substance containing a detectable
10
Case 2:17-cr-20489-TGB-EAS ECF No. 236 filed 06/19/19 PagelD.1732 Page 11 of 17

amount of N-phyenyl-N-[1-(2-phenylethy])-4-piperidinyl] propanamide, commonly
known as fentanyl, a Schedule II Controlled Substance; and

C. A mixture and substance containing a detectable amount of tramadol, a
Schedule IV Controlled Substance.

All in violation of Title 21, United States Code, Section 841(a)(1) and Title
18, United States Code, Section 2.

COUNT THREE: (Possession with Intent to Distribute Cocaine
— 21 U.S.C. § 841; Aiding and Abetting 18 U.S.C. § 2)

D-4 JAMES MCGLORY

a/k/a “Bug”
D-5 JOYCE HAYNES

That on or about July 10, 2017, within the Eastern District of Michigan,
Southern Division, defendants, ANDRE LEE SCOTT, JAMES MCGLORY, a/k/a
“Bug,” JOYCE HAYNES, and ANTHONY DWAYNE OLIVER, a/k/a “AD,” a/k/a
“Dizzle,” did knowingly and intentionally possess with intent to distribute, and did
aid and abet each other in possessing with intent to distribute 500 grams or more of
a mixture and substance containing a detectable amount of cocaine, a Schedule II

Controlled Substance, in violation of Title 21, United States Code, Section 841(a)(1)

and Title 18, United States Code, Section 2.

11
Case 2:17-cr-20489-TGB-EAS ECF No. 236 filed 06/19/19 PagelD.1733 Page 12 of 17

COUNT FOUR: (Conspiracy to Launder Monetary Instruments
— 18 U.S.C. § 1956(h))

D-4. JAMES MCGLORY

a/k/a “Bug”
D-10 MAURICE MONTAIN MCCOY, JR.

a/k/a “C,” a/k/a “Loc,” a/k/a “C-Loc,”

a/k/a “Big Homie”
D-12 TEEAUNA WHITE
D-17 NIKOE BOWLES

As early as 2014, continuing through the date of this indictment, in the
Eastern District of Michigan, Southern Division, and elsewhere, defendants,
JAMES MCGLORY, a/k/a “Bug,” MAURICE MONTAIN MCCOY, JR., a/k/a
“C,” a/k/a “Loc,” a/k/a “C-Loc,” a/k/a “Big Homie,” TEEAUNA WHITE, and
NIKOE BOWLES, knowing that the property involved represented the proceeds of
some form of unlawful activity, as defined in Title 18, United States Code, Section
1956(c)(1), that is, conspiracy to distribute controlled substances, a felony under
Title 21, United States Code, Section 846, did knowingly, intentionally and
unlawfully combine, conspire, confederate and agree with each other, and with
others, both known and unknown to the grand jury, to commit offenses against the
United States in violation of Title 18, United States Code, Section 1956, to wit:

A. Knowingly conduct and attempt to conduct a financial transaction
affecting interstate and foreign commerce, which involved the proceeds of a

specified unlawful activity, that is conspiracy to distribute controlled substances,

with the intent to promote the carrying on of the specified unlawful activity, and that

* 12
Case 2:17-cr-20489-TGB-EAS ECF No. 236 filed 06/19/19 PagelD.1734 Page 13 of 17

while conducting and attempting to conduct such financial transaction knew that the
property involved in the financial transaction represented the proceeds of some form
of unlawful activity in violation of Title 18, United States Code, Section
1956(a)(1)(A)G); and

B. Knowingly conduct and attempt to conduct financial transactions
affecting interstate commerce and foreign commerce, which transactions involved
the proceeds of specified unlawful activity, that is, conspiracy to distribute
controlled substances, knowing that the transactions were designed in whole or in
part to conceal and disguise the nature, location, source, ownership, and control of
the proceeds of specified unlawful activity, and that while conducting and attempting
to conduct such financial transactions, knew that the property involved in the
financial transactions represented the proceeds of some form of unlawful activity, in
violation of Title 18, United States Code, Section 1956(a)(1)(B)(i); and

C. Knowingly conduct and attempt to conduct financial transactions
affecting interstate commerce and foreign commerce, which transactions involved
the proceeds of specified unlawful activity, that is, conspiracy to distribute
controlled substances, knowing that the transaction was designed in whole and in
part to avoid a transaction reporting requirement under State or Federal law, and that
while conducting and attempting to conduct such financial transaction knew that the
property involved in the financial transaction, represented the proceeds of some form

of unlawful activity, in violation of Title 18, United States Code, Section
13
Case 2:17-cr-20489-TGB-EAS ECF No. 236 filed 06/19/19 PagelD.1735 Page 14 of 17

1956(a)(1)(B)(ii).

FORFEITURE ALLEGATIONS: (Criminal Forfeiture - 21 U.S.C. § 853,
18 U.S.C. § 982(a)(1), 28 U.S.C. § 2461(c))

The allegations contained in this Sixth Superseding Indictment are hereby re-
alleged and incorporated by reference for the purpose of alleging forfeiture pursuant
to Title 21, United States Code, Section 853, Title 18, United States Code, Section
982(a)(1), and Title 28, United States Code, Section 2461(c).

Pursuant to Title 21, United States Code, Section 853, upon conviction of an
offense in violation of Title 21, United States Code, Sections 841 and/or 846, the
defendants, ADOLFO VERDUGO LOPEZ, JAMES MCGLORY, a/k/a “Bug,”
JOYCE HAYNES, MANJARO JOHNSON, a/k/a “Baby Gen,” DEONTE ARTIS,
a/k/a “Rich Rico,” SHAWN OLIVER, a/k/a “BMore,” MAURICE MONTAIN
MCCOY, JR., a/k/a “C,” a/k/a “Loc,” a/k/a “C-Loc,” a/k/a “Big Homie,” TYLER
ANDREW JACKSON, a/k/a “Patrick Fitzgerald Beasley, Jr.,” a/k/a “Pootie,”
OCEAN FRANCIS, JASMYN ROMO, ANDRIA FOSTER, and LARZETTA
GRACE JOHNSON, a/k/a “Grace,” shall forfeit to the United States of America any
property constituting, or derived from, any proceeds obtained, directly or indirectly,
as the result of such offenses and any property used, or intended to be used, in any
manner or part, to commit, or to facilitate the commission of, the offenses. The
property to be forfeited includes, but is not limited to, the entry of a forfeiture money

judgment for the total amount of proceeds obtained by each defendant in connection

14
Case 2:17-cr-20489-TGB-EAS ECF No. 236 filed 06/19/19 PagelD.1736 Page 15 of 17

with the offense of conviction.

Pursuant to Title 18, United States Code, Section 982(a)(1), upon conviction
of the offense in violation of Title 18, United States Code, Sections 1956(h), set forth
in Count Four of this Sixth Superseding Indictment, the defendants, JAMES
MCGLORY, a/k/a “Bug,” MAURICE MONTAIN MCCOY, JR., a/k/a “C,” a/k/a
“Loc,” a/k/a “C-Loc,” a/k/a “Big Homie,” TEEAUNA WHITE, and NIKOE
BOWLES, shall forfeit to the United States of America, any property, real or
personal, involved in such offense, and any property traceable to such property.

If any of the property described above, as a result of any act or omission
of the defendants:

a. cannot be located upon the exercise of due diligence;

b. has been transferred or sold to, or deposited with, a third party;

c. has been placed beyond the jurisdiction of the court;
d. has been substantially diminished in value; or
e. has been commingled with other property which cannot be

divided without difficulty,

15
Case 2:17-cr-20489-TGB-EAS ECF No. 236 filed 06/19/19 PagelD.1737 Page 16 of 17

the United States of America shall be entitled to forfeiture of substitute property
pursuant to Title 21, United States Code, Section 853(p), independently and as
incorporated by Title 28, United States Code, Section 2461(c).

THIS IS A TRUE BILL.

s/ Grand Jury Foreperson
Grand Jury Foreperson

Dated: June 19, 2019

MATTHEW SCHNEIDER
United States Attorney

s/ Julie A. Beck
JULIE A. BECK (P53291)
Chief, Drug Task Force Unit

s/ Andrea Hutting
ANDREA HUTTING (P68606)

Assistant United States Attorney

s/ Craig F. Wininger
CRAIG F. WININGER (P57058)

Assistant United States Attorney

16
Case 2:17-cr-20489-TGB-EAS ECF No. 236 filed 06/19/19 PagelD.1738 Page 17 of 17

 

United States District Court Criminal Case Cover Sheet | Case Number
Eastern District of Michigan 17-20489

 

 

 

NOTE: It is the responsibility of the Assistant U.S. Attorney signing this form to complete it accurately in all respects.

 

4 Companion Case Number:

  

 

This may be a companion case based upon LCrR 57.10 (b)(4)': Judge Assigned:
Ll ves No AUSA’s Initials UE)
XQ”

Case Title: USA v. Andre Lee Scott, et al

 

 

 

 

County where offense occurred : Oakland

 

Check One: [X] Felony [_]Misdemeanor
Indictment/ Information --- no prior complaint.
Indictment/ Information --- based upon prior complaint [Case number: ]
¥_Indictment/ Information --- based upon LCrR 57.10 (d) [Complete Superseding section below].

 

 

Superseding to Case No: 17-20489 Judge: Terrence G. Berg:

[x] Corrects errors; no additional charges or defendants.
[_]Involves, for plea purposes, different charges or adds counts.
[_]Embraces same subject matter but adds the additional defendants or charges below:

Defendant name Charges Prior Complaint (if applicable)

 

Please take notice that the below listed Assistant United States Attorney is the attorney of record for
the above captioned case.

June 19, 2019 Owdilly’
Date Andrea Huttingh eck
Assistant Unite Attorney
211 W. Fort Street, Suite 2001
Detroit, Ml 48226-3277
Phone: 313-226-9110

Fax: 313-226-3265
E-Mail address: Andrea. Hutting@usdoj.gov

Attorney Bar #:; P68606

1 Companion cases are matters in which it appears that (1) substantially similar evidence will be offered at trial, or (2) the same
or related parties are present, and the cases arise out of the same transaction or occurrence. Cases may be companion cases

aven though one of them may have already been terminated. )
5/1¢
